974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Ernest HOWARD, Plaintiff-Appellant,v.Dr. Henry OZINAL, S.C.C. Doctor;  Sandra M. Early, Reg.Nurse; John Doe, S.C.C. Medical Staff; Jane Doe,S.C.C. Medical Staff, Defendants-Appellees,andJohn B. TAYLOR, Warden, Defendant.
No. 92-6566.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 13, 1992Decided:  September 4, 1992

William Ernest Howard, Appellant Pro Se.
Colin James Steuart Thomas, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for Appellees.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William Ernest Howard appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Howard v. Ozinal, No. CA-91-282-R (W.D. Va.  Oct.  21, 1991 & May 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED